Citation Nr: 0714853	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Brother


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefit sought on 
appeal.

The veteran and his brother appeared at a Regional Office 
hearing in June 2004 and testified regarding his 
symptomatology.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f) (2006).   If it is 
determined that a veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors. See Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).

To support a claim of entitlement to service connection for 
PTSD evidence independently verifying a claimed in-service 
stressor must be submitted. An opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor. Moreau v. Brown, 9 Vet. App. 389 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1995).

In June 2004, the veteran testified at a RO hearing regarding 
two specific stressor incidents that occurred while he was on 
active duty.  The veteran contended that he lost his best 
friend and bunkmate, Sgt. Edgar Callaway on August 18, 1955 
while Sgt. Callaway was flying a mission over Hito, Ecuador.  
The veteran contended that the airplane crashed during take-
off and that three service personnel, including Sgt. 
Callaway, were killed.  The veteran testified that he 
originally should have been on this flight but was not due to 
a mission he was assigned to in Sao Palo, Brazil.  

The veteran further testified that while with the 26th Air 
Rescue Squadron, his unit landed a SA16 on the southwestern 
part of Cuba in order to transfer fuel from float tanks into 
helicopters.  The veteran reported in the process of 
completing their task, they were surrounded by the Cuban Army 
who took the pilot and navigator away, while the remainder 
were held at gunpoint for several hours.  Although he did not 
have a specific date of when this action occurred, the 
veteran stated he had this information in his records at 
home.

A request for these records in order to verify the two 
specific stressors mentioned above, has not yet been 
undertaken by VA.  Therefore, a remand to request these 
records is required.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain additional 
information from the veteran concerning 
the specific circumstances of his alleged 
service stressors, the death of Sgt. Edgar 
Callaway, and detainment by the Cuban 
military on a landing strip in Cuba; in 
particular the date, locations, and units 
involved, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, and units of assignment. With this 
information, the RO should review the file 
and prepare a summary of the veteran's 
alleged service stressors. This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above, and must include the 
following stressors: the death of Sgt. 
Callaway; and detainment by Cuban military 
forces.  The RO should inform the veteran 
of the particular importance of providing 
a date regarding his Cuban stressor so 
that a search may be undertaken to verify 
this information.

2.	This summary and a copy of the veteran's 
DD 214 and other service personnel records 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC). 
The JSRRC should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors, particularly with respect to 
his contentions that he was in was 
detained during a landing in Cuba while 
with the 26th Air Rescue Squadron if the 
dates that can assist in verifying the 
incident are provided by the veteran.  The 
JSRRC should also be requested to furnish 
any pertinent excerpts from any pertinent 
unit history and any pertinent operational 
reports for each unit the veteran was 
assigned to in July-September 1955 
regarding the death of Sgt. Edgar 
Callaway, AF 18322315, on August 18, 1955 
while allegedly flying a mission in Hito, 
Ecuador and during the time the veteran 
claimed he was flying a mission in Sao 
Palo, Brazil.

3.	If, and only if, an in-service stressor 
event is verified, then the veteran should 
then be scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
(under DSM-IV criteria) related to the 
verified event(s) in service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion given 
and should reconcile the opinion with any 
competing medical evidence of record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
provided by the JSRRC and/or the RO may be 
relied upon.

4.	The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2005). In the event that the 
appellant does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.	Following the completion of the foregoing 
action, the RO should review any 
examination report. If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.

6.	After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit is not granted, the veteran should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

7.	If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




